EXHIBIT 10.21.2
May 5, 2008
Ms. Jane S. Miller
Miller Management Group, Inc.
260 Cactus Court
Boulder, Colorado 80304

     
RE:
  Extension of Consulting Agreement

Dear Jane:
This letter is being sent in reference to the Consulting Agreement dated
July 27, 2007, and effective July 22, 2007, between Interstate Brands
Corporation (“IBC”) and Miller Management Group, Inc. (“Consultant”). As you are
aware, the Consulting Agreement was scheduled to expire on April 21, 2008, and
we agreed pursuant to a prior letter agreement to extend it through May 5, 2008.
While IBC has not yet finalized its strategy for exiting its pending bankruptcy
proceedings, your continued service is of great importance to the company’s
future. Therefore, we would like to extend the current Consulting Agreement
until May 19, 2008. During the extension, your rate of compensation will remain
at $650 per hour (limited to 60 hours per week with no daily limit) but will not
be subject to any holdback. At the conclusion of the extension period, the
Agreement will continue until terminated by either party on one (1) day notice
to the other. All other terms and conditions under the Consulting Agreement
shall remain in full force and effect during the extension.
If you are in agreement to extend the Consulting Agreement, please sign below
and return a copy of this letter to me for our files. IBC has benefited greatly
from your expertise during your engagement and we are looking forward to our
continued relationship.
Sincerely,
/s/ Craig D. Jung
Craig D. Jung
Chief Executive Officer
Agreed and Accepted:
MILLER MANAGEMENT GROUP, INC.

                     
By:
  /s/ Jane S. Miller
 
      Date:   5/5/2008
 
    Name: Jane S. Miller                

 